Title: To George Washington from the Portsmouth Committee of Safety, 2 October 1775
From: Portsmouth Committee of Safety
To: Washington, George



Portsmo. [N.H.] 2d Octor 1775
May it please your Excellency

The Ship Prince George, Richard Emms Master, which left Bristol the 19th of July last, loaded with eighteen hundred & eighty barrells, & twenty four half Barrells of Flour, for the supply of General Gage’s Army, was taken possession of by our People this day, as She enter’d the Harbour, which the Master says was through mistake.
We think it our duty, to acquaint your Excellency with this Matter, and that We have ordered the Ship to the Wharfe, having unbent her Sails, & appointed a sufficient guard on board, to prevent any embezzelment—The Master yesterday Morning, spoke with the Raven Sloop of War from England, bound to Boston, which had been out ten Weeks.

This Committee have examined all the Letters, and Papers, brought by Capt. Emms, & find they contain nothing material. I am with due respect By order of the Comee of safety Sir Your Excellency’s most obedient & most humble Servant

H. Wentworth Chairman

